891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray Mychel FENDER, Plaintiff-Appellant,v.VIRGINIA PAROLE BOARD;  Clarence L. Jackson, Jr., Chairman,Defendants-Appellees.
No. 89-7666.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 19, 1989.Decided:  Nov. 9, 1989.

Ray Mychel Fender, appellant pro se.
Robert Harkness Herring, Jr.  (Office of the Attorney General of Virginia), for appellees.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ray Mychel Fender appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Fender v. Virginia Parole Board, CA-89-307-R (W.D.Va. June 12, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.